DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. Applicant argues that Tamassia does not disclose a scissor hinge.  The arguments are based on the fact that arms (10/11) of Tamassia do not connect at the upper ends to side supports (2, 3).  However, the claims do not require such an arrangement, rather only recite a scissor hinge.  Tamassia discloses a hinge with crossing arms (10, 11) forming an x shape or scissor like design.  Further, the use of the device of Tamassia causes the width of the entire device to change, as claimed, and this can be viewed in figures 3 and 4.  In figure 4 when a tire/wheel is pressing down at the center of the hinge, the arms (14, 15) will be pressured to move outward from the center of the device causing at least some change in width.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “wheel fixing means” in claim 1, 5, 11, 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-11, 13-16, 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tamassia (EP 3050783).
Regarding claims 1 and 16, Tamassia (hereafter “D1”) discloses a bicycle rack comprising: a wheel fixing means (lateral supports 2, 3) for fixing a bicycle wheel (abstract), wherein the wheel fixing means comprises a receiving space (at seat 4) for receiving a wheel in a clamping manner (abstract), and wherein for receiving different tire widths, the width of the receiving space is continuously variable ([0011, 0015]). D1 discloses further comprising a hinge device (connection means 7) for changing the width of the receiving space, for changing the width of the bicycle rack in its entirety ([0027]). D1 discloses wherein the hinge device comprises a scissors hinge (7 – figure 1).
Regarding claim 4, D1 discloses wherein the bicycle rack is a point-wise raised holder for a raised positioning of the bicycle wheel (bicycle wheel is supported at points on the arms 10, 11 – [0044]).
Regarding claim 5, D1 discloses wherein the wheel fixing means (2, 3) comprises two opposing, parallel fixing bodies (lateral supports 2, 3) for forming the receiving space (figure 1).
Regarding claim 6, D1 discloses wherein each fixing body has a plane side wall (members 2, 3 have a side wall).
Regarding claim 7, D1 discloses wherein a hinge device (7) connects the fixing bodies in a movable manner, the hinge device arranged entirely between the fixing bodies (figure 1).
Regarding claim 8, D1 discloses further comprising a pre-tensioning device (spring 13) urging the fixing bodies towards each other, the pre-tensioning device comprising at least one tension spring between the fixing bodies (figure 1, [0039]).
Regarding claim 9, D1 discloses at least one protrusion (at upper edges 5, 6 – center bumper or handle portion protrudes OR ends of arms 10, 11) between the fixing bodies, the at least one protrusion being designed as a spacer and/or a wheel contact and/or forming a raised holder (not indexed – best seen in figure 2).
Regarding claim 10, as best understood, wherein the at least one protrusion closes the receiving space on at least one side in the longitudinal direction to prevent the wheel from rolling out from the receiving space (considering protrusions formed by ends of arms 10, 11).
Regarding claim 11, D1 discloses use of rubber members (feet 16 parts of bodies 2, 3).
Regarding claim 13, D1 discloses further comprising a blocking device (at bearing 12 or the axis R connector between members 10, 11 being tightened or blocked to function as a blocking device) for a temporary fixing of the width of the receiving space.
Regarding claim 14, D1 discloses further comprising a base device (transverse arms 14, 15) for arranging the bicycle rack on a surface, preferably a ground surface, the base device being connected with the wheel fixing means (figure 1).
Regarding claim 15, D1 discloses wherein the base device comprises two feet (16), one foot being connected with only one of the fixing bodies (2, 3 – figure 1).
Regarding claim 19, D1 discloses wherein the bicycle rack is a double point-wise raised holder for a raised positioning of the bicycle wheel (bicycle wheel is held at points on either side 10, 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamassia (EP 3050783).
Regarding claims 12 and 18, D1 does not disclose the distance the receiving space can accommodate.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize a receiving space distance in D1 suitable for the intended use of securing bicycle tires and therefore to be at least variable between 0 mm and 150 mm.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamassia (EP 3050783) in view of Bowman (US 3,912,139).
Regarding claim 17, D1 discloses a single rack.  Bowman disclose a plurality of wheel/tire racks connected on a base to support multiple cycles (figures 2, 3).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize two racks of D1 connected through a base as suggested in Bowman, for use with multiple cycles.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631